King, J.,
delivered the opinion of the court.
Motion is made to remand.this cause to the supreme court for the reason that the decision necessarily relates to or involves a freehold. The judgment appealed from was rendered by the district court in a statutory proceeding for permission to change the point of diversion of decreed water-rights. The facts and conditions of this cause, so far as material in considering this motion, are so nearly the same as in Monte Vista Canal Co. et al. v. Centennial Irrigating Ditch Co., in which opinion was handed down at this term, that the reasons and con*271elusions therein announced are controlling, and under that authority the motion herein to remand will he denied.